Citation Nr: 0315973	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-03 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right hand and arm 
disabilities on a secondary basis.

2.  Entitlement to increased rating for status post open 
reduction internal fixation, right clavicle, with right 
shoulder rotator cuff repair, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for right hand, arm and shoulder 
disabilities on a secondary basis, as well as his claim for 
an increased rating for residuals of a fracture of the right 
clavicle.  When this case was before the Board in July 2001, 
it was remanded for additional development of the record.  

The Board observes that in a rating action dated in March 
2003, the RO recharacterized the veteran's service-connected 
healed fracture of the right clavicle as status post open 
reduction internal fixation of the right clavicle with right 
shoulder rotator cuff repair.  Accordingly, the issue of 
service connection has been limited as set forth on the cover 
page.  In addition, in the March 2003 rating decision, the RO 
assigned a temporary total rating for the veteran's service-
connected right upper extremity disability pursuant to the 
provisions of 38 C.F.R. § 4.30 (2002) from April 9, 2001, 
through August 31, 2001.  Thereafter, the 10 percent 
schedular evaluation was reinstated.  The RO also granted 
service connection for residual scar of the right clavicular 
area of the shoulder, evaluated as 10 percent disabling, 
effective December 2002.

Finally, the Board notes that the supplemental statement of 
the case issued in March 2003 addressed for the first time 
service connection for a right elbow disability on a 
secondary basis.  No rating action has been prepared with 
respect to this matter, and this decision is limited to the 
issues set forth on the preceding page.

FINDINGS OF FACT

1.  Service connection is in effect for status post open 
reduction internal fixation, right clavicle, with right 
shoulder rotator cuff repair, and for residual scar of the 
right clavicular area of the shoulder.

2.  Any disability of the right arm or hand was first present 
many years after service, and there is no competent medical 
evidence establishing that it is related to the veteran's 
service-connected disabilities.

3.  The veteran's right clavicle and shoulder disability is 
manifested by nonunion of the fracture of the clavicle and 
limitation of motion, pain and weakness of the right 
shoulder.


CONCLUSIONS OF LAW

1.  Disabilities of the right hand and arm are not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).

2.  The criteria for a 20 percent evaluation for status post 
open reduction internal fixation of the right clavicle with 
right shoulder rotator cuff repair have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2002); Deluca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
a supplemental statement of the case, apprised the appellant 
of the law applicable in adjudicating the appeal.  By letter 
dated in August 2001,the RO apprised the appellant of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
appellant has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains a VA clinical opinion as to the etiology of the 
disabilities for which service connection is sought.  The 
Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the appellant by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

Factual background

The service medical records disclose that the veteran was in 
an automobile accident in March 1958, with subsequent 
acromioclavicular separation on the right.  He had open 
reduction and wire fixation.  He had additional surgery on 
the right shoulder in September 1958.  The service medical 
records are negative for complaints or findings pertaining to 
the right hand or arm.

A private physician related in May 1993 that he had seen the 
veteran that month.  It was noted that the veteran stated 
that for the previous several years, he had noticed some 
paresthesia and numbness in the right hand.  It was indicated 
that the veteran was right handed.  Following an examination, 
the clinical impression was that the most likely scenario was 
that the veteran had some scar tissue that had affected the 
inferior aspect of the brachial plexus, producing numbness 
along the ulnar border of the hand and little finger.  The 
physician recommended an electromyogram and magnetic 
resonance imaging.

An electromyogram of the right deltoid, biceps and triceps at 
a private facility in May 1993 revealed, in pertinent part, 
chronic denervation with healing and repair in the right 
deltoid muscle, innervated by the axillary nerve.

Magnetic resonance imaging of the cervical spine in May 1993 
disclosed herniated nucleus pulposus at C3-C4 and changes of 
disc degeneration from C2 to T3.

The veteran was afforded a VA examination of the joints in 
October 1994.  He complained of pain in the arm, with an 
inability to lift anything with the right arm, or reach for 
things as in abducting the arm.  

The veteran was hospitalized in a private hospital in January 
1995 for unrelated complaints.  He was seen for a 
consultation for complaints including pain from the area of 
the clavicle to the shoulder, down the arm and extending to 
the radial forearm with pain and numbness of the thumb and 
index finger.  

In a statement dated in October 1998, a private physician 
reported that he saw the veteran for complaints of neck, 
right shoulder and right arm pain.  Following an examination, 
the diagnostic impressions were cervical radiculopathy, bicep 
tendon tear and ruptured disc, C3-4, with spondylosis.

A VA examination of the joints was conducted in September 
1999.  The veteran reported that he had pain in his right 
shoulder and clavicle area all the time.  He related that he 
usually had stiffness and sometimes swelling.  He denied 
heat, redness or infection.  He claimed that the shoulder 
tended to become weak and give way.  He also stated that the 
shoulder was easily fatigued.  On examination, some crepitus 
was appreciated in the right shoulder with abduction or 
rotation.  The veteran could rotate his right shoulder from 
0-90 degrees externally and internally.  He reached 80 
degrees when he experienced some pain with external or 
internal rotation.  He could forward flex from 0-130 degrees, 
and with some effort, he could push that to 151 degrees.  He 
could abduct to 162 degrees and with some effort, this could 
be pushed to 173 degrees.  This required some effort and the 
veteran seemed to be uncomfortable and in pain.  An X-ray 
study of the right shoulder revealed a healing fracture.  The 
diagnoses were status post injury to the right shoulder with 
history of fracture of the right clavicle, now healed; and 
degenerative joint disease of the right shoulder with 
moderate functional loss.

Private medical records dated from 2000 to 2002 have been 
associated with the claims folder.  The veteran was seen in 
March 2000 for complaints of anterior shoulder pain, lateral 
brachium pain, and pain about the wrist and hand area.  An 
examination revealed multiple surgical scars about the 
clavicle and anterior shoulder region.  The veteran had 
stiffness of the shoulder.  Forward elevation was to 130 
degrees; external rotation was to 80 degrees; and internal 
rotation was to 40 degrees.  Impingement testing caused pain.  
Adduction stress caused pain at the clavicle area and 
reproduced the anterior shoulder discomfort.  The veteran had 
stiffness and tenderness about the wrist area.  The examiner 
commented that much of the veteran's wrist pain was related 
to post-traumatic arthritis of the wrist joint; the brachium 
was related to the rotator cuff impingement; and the anterior 
shoulder pain was related to the hypertrophic nonunion of his 
clavicle.  

It was reported by a private physician in February 2001 that 
the veteran had chronic right shoulder rotator cuff 
impingement and possible tendinopathy, and hypertrophic 
nonunion of the clavicle.  The veteran underwent right 
shoulder surgery in April 2001, for repair of nonunion of the 
clavicle with internal fixation.  When he was seen in 
December 2001, it was reported that the veteran had limited 
range of motion of the right shoulder.  He had a little bit 
of external rotator weakness and some deltoid weakness, but 
he did not have any clear-cut radicular symptoms.  

The veteran was examined by the VA for right upper extremity 
pain and paresthesia in December 2002.  He stated that there 
had been no significant improvement in his function following 
the shoulder surgery.  He complained of grasping weakness and 
paresthesias of the hand.  Following an examination, the 
pertinent impressions were that the veteran's clinical course 
and examination were most consistent with right carpal tunnel 
syndrome and that the veteran had a previous history of a 
shoulder injury.  It was further noted that it was quite 
possible that the shoulder injury could have caused some 
plexus injury; however, if that were the case, one would 
expect profound muscle atrophy 44 years later.  The examiner 
concluded that there was no neurological condition present 
that had its genesis with the shoulder injury. 

A VA orthopedic examination was also conducted in December 
2002.  The veteran complained of pain in the right shoulder, 
right wrist and right hand.  He also reported stiffness in 
the right shoulder and right wrist.  He stated that his 
symptoms were aggravated by certain activities.  On 
examination, active range of motion in the shoulder was 
limited to 80 degrees of flexion; 20 degrees of extension; 70 
degrees of abduction; 40 degrees of internal rotation; 45 
degrees of external rotation; and 30 degrees of adduction.  
He had Grade I weakness of his internal and external rotators 
of the shoulder, as well as his shoulder abductors and elbow 
flexors.  There was tenderness along the scars in the 
clavicular area as well as the anterior aspect of the 
shoulder and the lateral acromial area.  No masses were 
palpable.  

Based on the examination findings and a review of the medical 
records, the examiner commented that it was his opinion that 
the veteran sustained a fracture to the right clavicle that 
went into nonunion and over the years aggravated his shoulder 
impingement syndrome and rotator cuff tear that required 
surgical repair.  It was also his opinion that the clavicular 
injury did not cause any aggravation or disorder to the right 
hand or arm.  It was also clinically opined that flare-ups of 
pain in the right shoulder would not result in additional 
limits on functional ability.  In an addendum to the 
examination report, the physician indicated that the range of 
motion of the veteran's right shoulder was limited by 
weakness.  

An electromyogram was also conducted for the VA in February 
2003.  It was concluded that there was no evidence for either 
radiculopathy, brachial plexopathy or carpal tunnel syndrome.  
There was evidence for mild tardy ulnar palsy across the 
elbow that might be of a significant nature and might be 
producing the numbness in the hand.  

The veteran has been granted service connection for status 
post open reduction internal fixation, right clavicle with 
right shoulder rotator cuff repair, evaluated as 10 percent 
disabling; and for scar of the right clavicular area of the 
shoulder, evaluated as 10 percent disabling.

Analysis 

	I.  Service connection 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran asserts that he has a disability of the right arm 
and hand that is due to his service-connected disabilities.  
The Board notes that apparently beginning in 1993, the 
veteran began reporting complaints involving the right arm 
and hand.  The only evidence supporting the veteran's 
assertion that this is productive of a disability that is 
related to his service-connected disabilities consists of his 
statements regarding such a clinical relationship.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In contrast, 
following the recent VA examination conducted in December 
2002, the examiner, based on the clinical findings and a 
review of the record, concluded that the veteran's clavicular 
injury did not cause or aggravate any disability of the right 
arm or hand.  This opinion is of greater probative value than 
the veteran's allegations of a relationship.  Accordingly, 
the Board finds that the weight of the evidence is against 
the claim for service connection for a disability of the 
right hand or arm on a secondary basis. 

	II.  An increased rating for right clavicle disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 20 percent rating is assignable for dislocation of the 
clavicle or scapula of the major extremity.  A 20 percent 
rating may also be assigned for nonunion of the clavicle or 
scapula with loose movement.  Without loose movement, a 10 
percent rating is assignable.  A 10 percent rating may also 
be assigned for malunion of the clavicle or scapula.  
Diagnostic Code 5203.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level.  When the limitation of motion is to 
the shoulder level, a 20 percent evaluation is assignable.  
Diagnostic Code 5201.

A 30 percent evaluation may be assigned for recurrent 
dislocation of the humerus of the major extremity at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, or for malunion of the humerus with marked 
deformity.  With infrequent episodes, and guarding of 
movement only at the shoulder level, a 20 percent evaluation 
may be assigned.  A 20 percent evaluation is also assignable 
for malunion of the humerus with moderate deformity.  
Diagnostic Code 5202.

The record establishes that the veteran has nonunion of the 
clavicle and limitation of motion of the right shoulder.  
However, based on the range of motion demonstrated during the 
VA examinations, a higher 20 percent rating is warranted.  In 
this regard, the Board observes that the most recent VA 
examination revealed that forward flexion of the right 
shoulder was to 80 degrees, essentially shoulder level.  The 
evidence does not reflect loose movement.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca, 8, Vet. App. 202.  It 
is significant to point out that the clinical evidence 
establishes the veteran has complaints of pain and weakness 
relative to the right shoulder disability.  However, there 
has been no demonstration of significant muscle atrophy, and 
on VA examination in September 1999, the veteran demonstrated 
he could forward flex with pain to 130 degrees, and with 
effort, to 151 degrees.  On VA examination in December 2002, 
when the veteran's flexion was limited to 80 degrees, the 
examiner opined there was no additional limits on the 
veteran's functional ability with flare-ups of pain.  In 
addition, only Grade I weakness of the right shoulder was 
shown on the December 2002 VA examination.  In light of the 
demonstrated limitation of motion, pain and weakness, the 
Board finds that an increased 20 percent evaluation, but no 
more, is warranted under Diagnostic Code 5201.  Functional 
impairment comparable to limitation of motion of the arm 
between the side and shoulder level has not been 
demonstrated.  Additionally, competent (medical) evidence of 
record does not establish the presence of the criteria for a 
30 percent rating under Diagnostic Code 5202.  A rating 
higher than 20 percent is not afforded under Diagnostic Code 
5203.


ORDER

Service connection for right hand and arm disabilities on a 
secondary basis is denied.

An increased rating to 20 percent for status post open 
reduction internal fixation of the right clavicle with right 
shoulder rotator cuff repair is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

